DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 16 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (KR 101615689 B1), and further in view of Varadarajan et al (US-20130124855).
a.	Referring to claims 1 and 10:
	Regarding claims 1, 10 and 17, Kim teaches an electronic multifactor authentication token, comprising: a user input device configured to receive a user input (Page 4 and 5…. key input unit 120); a location sensing device configured to receive a location-based modifier (Page 7…. position locating unit 125); at least one computer processor configured to generate a one-time passcode based on the user input, the location-based modifier, and the machine- readable code (Page 4… user input together with location information to generate the seed for generating the OTP); and an output device configured to output the one-time passcode (Page 11… output screen for the generated OTP).  
	Kim teaches the OTP but fails to teach the OTP as an optical readable barcode. However, optical readable barcodes that encodes OTP are well known in the art and described by Varadarajan in Para 39 (QR code that encodes an OTP and is optically displayable and readable). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teaching of Kim by encoding the OTP in an optically readable barcode as taught by Varadarajan for the purpose of enabling optical reader devices to read and generate OTPs.
a.	Referring to claim 2:
	Regarding claim 2, the combination of Kim and Varadarajan teaches the electronic multifactor authentication token of claim 1, wherein the user input device comprises at least one of a touchscreen, at least one key, and a microphone (See Kim, Page 4… input key).  
a.	Referring to claim 3:
	Regarding claim 3, the combination of Kim and Varadarajan teaches the electronic multifactor authentication token of claim 1, wherein the user input device is separate from the multifactor authentication token (See Kim, Page 4 and 5… the user input unit is different from the multifactor OTP token).  
a.	Referring to claim 4:
	Regarding claim 4, the combination of Kim and Varadarajan teaches the electronic multifactor authentication token of claim 3, wherein the user input device comprises at least one of a card reader, a keypad, and an Internet of Things device (Page 4…. key input buttons).  
a.	Referring to claims 5 and 12:
	Regarding claims 5 and 12, the combination of Kim and Varadarajan teaches the electronic multifactor authentication token of claim 1, wherein the location-based modifier is based on one of beacon information, GPS information, a user input, and a machine-readable code (See Kim, Page 7…. GPS information).  
a.	Referring to claim 6:
	Regarding claim 6, the combination of Kim and Varadarajan teaches the electronic multifactor authentication token of claim 1, wherein the output device comprises a radio (See Kim, Page 3 and 11… output transmission antenna).  
a.	Referring to claim 7:
	Regarding claim 7, the combination of Kim and Varadarajan teaches the electronic multifactor authentication token of claim 1, wherein the output device communicates the one-time passcode to at least one of an authentication server and an endpoint device (See Kim, Page 11…. outputting the OTP to an endpoint device).  
a.	Referring to claim 8:
	Regarding claim 8, the combination of Kim and Varadarajan teaches the electronic multifactor authentication token of claim 1, further comprising: an image capture device configured to receive a machine-readable code (See Kim, Page 3… mobile phone terminal having a camera for image capture as known in the art).  
a.	Referring to claim 9:
	Regarding claim 9, the combination of Kim and Varadarajan teaches the electronic multifactor authentication token of claim 1, further comprising a memory storing a seed, and wherein the one-time passcode is generated based on the location-based modifier and the seed (See Kim, Page 6 and 7…. OTP generated based on the location value and the seed).  
a.	Referring to claim 11:
	Regarding claim 11, the combination of Kim and Varadarajan teaches the method of claim 10, wherein the location-based modifier comprises a stored location or a user input (See kim, Page 7…. stored location).  
a.	Referring to claim 13:
	Regarding claim 13, the combination of Kim and Varadarajan teaches the method of claim 10, wherein the location-based modifier is received from a beacon (See Kim, Page 7…. satellite signal).  
a.	Referring to claim 14:
	Regarding claim 14, the combination of Kim and Varadarajan teaches the method of claim 10, wherein the seed is retrieved from a memory of the electronic multifactor authentication token (See Kim, Page 6 and 7… stored seed value).  
a.	Referring to claim 16:
	Regarding claim 16, the combination of Kim and Varadarajan teaches the method of claim 10, wherein the authentication server computes a second one-time passcode and authenticates the one-time passcode received from the endpoint device by comparing the one-time passcode received from the endpoint device to the second one-time passcode (See Kim, Page 12… authentication by comparison).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497